NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 NEW JERSEY BUILDING LABORERS’
 STATEWIDE PENSION FUND AND
 TRUSTEES THEREOF,                                               Civil Action No. 17-9047

         Plaintiff,                                                      OPINION

                 v.

 RIVER DRIVE COMPANIES, LLC,

         Defendant.


ARLEO, UNITED STATES DISTRICT JUDGE

       THIS MATTER comes before the Court on Plaintiff New Jersey Building Laborers’

Statewide Pension Fund and Trustees Thereof’s (“Plaintiff” or “Pension Fund”) Amended Motion

for Default Judgment against River Drive Companies, LLC (“Defendant” or “River Drive”)

pursuant to Federal Rule of Civil Procedure 55(b)(2). For the reasons set forth herein, the motion

is GRANTED.

I.     BACKGROUND

       This action arises from Plaintiff’s claims for withdrawal liability pursuant to the Employee

Retirement Income Security Act of 1974 (“ERISA”). 29 U.S.C. § 1381. On February 9, 2018,

Plaintiff moved for a default judgment, ECF No. 9, which this Court denied without prejudice on

September 14, 2018. In that Opinion, the Court found that RDC and River Drive “are under

common control for the purposes of withdrawal liability,” but denied Plaintiff’s motion because

the Court could not “determine whether Plaintiff is entitled to amounts as set forth in the Settlement
Agreement and/or awarded” in the state court lawsuit, and offered Plaintiff the opportunity to file

amended motion. Opinion dated September 14, 2018, ECF No. 11, at 9.

       On October 9, 2018, Plaintiff filed an amended motion for a default judgment. ECF No.

13. Plaintiff again seeks a default judgment for each of the two counts in its Complaint. As to

Count I, Plaintiff seeks a default judgment in the total amount of $342,048.60, composed of

$266,644 of principal withdrawal liability, liquidated damages in the amount of 20% of the unpaid

principal withdrawal liability, or $53,328.80, interest on the unpaid principal at a rate of 7.5% per

annum, in the amount of $19,998.30, attorney’s fees of $1,677.50, and costs of $400. Pl. Mem.,

ECF No. 13.4 at 11. As to Count II, Plaintiff seeks a default judgment of $522,494.75, composed

of $377,960 of unpaid principal under the Settlement Agreement, interest on that unpaid sum at

18%, in an amount of $68,032.80, liquidated damages representing 20% of the unpaid principal,

or $75,592, attorney’s fees of 550 and costs of $359.95. Id. at 15.

II.    ANALYSIS

       The Court hereby adopts and incorporates its prior default judgment Opinion in full. In

that Opinion, the Court found that Plaintiff has satisfied most of the requirements for the entry of

a default judgment on Count I: The Court found that it had subject matter jurisdiction over the

action and personal jurisdiction over River Drive, that Plaintiff had sufficiently stated a claim for

unpaid withdrawal liability under ERISA, 29 U.S.C. § 1381, and that River Drive was jointly liable

for RDC’s withdrawal liability because “RDC and River Drive are under common control and a

single employer for the purposes of withdrawal liability.” Opinion at 5-7. The Court also found

that the entry of a default judgment would be appropriate because River Drive had no meritorious

defense, that the Pension Fund would be prejudiced in the absence of the entry of a judgment by

default, and that River Drive acted culpably in failing to respond to this Action, despite being
properly served. Id. at 8. Thus, the only question remaining on Count I was whether Plaintiff had

proven damages. For the reasons stated below, the Court concludes that it has.

       As to Count II, the Court previously found that it was not satisfied that “River Drive is

jointly and severally liable for RDC’s breach of the Settlement Agreement” because Plaintiff “has

not sufficiently alleged that the common control of RDC and River Drive entitle Plaintiff to hold

River Drive liable for RDC’s contractual breach.” Id. at 7 n.1. The Court finds that Plaintiff has

shown that it is entitled to a default judgment as to Count II.

       However, in order to prevent Plaintiff from recovering twice on the same underlying

withdrawal liability, the Court will award Plaintiff only its damages under Count II, the greater

sum requested.

       A.        Count I: ERISA Withdrawal Liability

        “An employer's failure to make a withdrawal liability payment shall be ‘treated in the same

manner as a delinquent contribution under 29 U.S.C. § 1145.’” Einhorn v. Highway Saftey Sys.,

Inc., No. 13-2021, 2015 WL 5567303, at *4 (D.N.J. Sept. 22, 2015) (quoting Trucking Emps. of

N. Jersey Welfare Fund, Inc. v. Bellezza Co., Inc., 57 F. App’x 972, 975 (3d Cir. 2003)); see also

29 U.S.C. § 1451(b) (treating failure to make a withdrawal liability payment “in the same manner

as a delinquent contribution (within the meaning of section 1145 of this title)”). Thus, in an action

under 29 U.S.C. § 1381(a), Courts in this Circuit apply the remedies from 29 U.S.C. § 1132(g)(2),

which by their terms apply in “any action under this subchapter . . . on behalf of a plan to enforce

section 1145 of this title in which a judgment in favor of the plan is awarded.” Id. Under

§ 1132(g)(2), the Court “shall award the plan” the amount of the unpaid contributions, interest on

the unpaid contributions, an additional sum equal to the greater of either the interest on the unpaid

contributions or liquidated damages, reasonable attorney’s fees and costs, and such other legal or

equitable relief as the court deems appropriate. Id.; see also Trustees of Amalgamated Ins. Fund
v. Sheldon Hall Clothing, Inc., 862 F.2d 1020, 1023 (3d Cir. 1988) (discussing calculation of

liability under § 1132(g)(2)).

       Here, Plaintiff alleges that RDC’s withdrawal liability, as of the date of withdrawal, was

$316,605, Compl. ¶ 13, and that it prepared a payment schedule which required RDC to make 24

quarterly payments of $15,478 and a final payment of $6,488. Id. ¶ 14 & Ex. A at 2. RDC made

only the first four payments. Id. ¶¶ 15, 24-25. On the present motion, Plaintiff alleges that the

present value of the principal of RDC’s unpaid contributions, as calculated by the fund’s actuary,

is $266,644.1 The Court will therefore award Plaintiff $266,644 as the principal amount of unpaid

contributions that River Drive owes the Pension Fund as a joint employer with RDC under 29

U.S.C. § 1132(g)(2)(A).

       Plaintiff also seeks interest on the amount of unpaid contributions under section

1132(g)(2)(B). In its brief in support of the amended motion, Plaintiff asserts that this amount is

$19,998.30, calculated at the 7.5% per annum rate provided by the plan. The Court concludes that

this amount is appropriate, and will award it to Plaintiff. Trucking Emps. of N. Jersey Welfare

Fund, Inc.-Pension Fund v. Caliber Auto Transfer, Inc., No. 08-2782, 2009 WL 3584358, at *4

(D.N.J. Oct. 27, 2009).

       Similarly, section 1132(g)(2)(C) requires the Court to award the greater of either the

interest on the unpaid contribution, or liquidated damages provided for under the plan, but not in

an amount greater than 20% of the principal withdrawal liability. 29 U.S.C. § 1132(g)(2)(C).

Here, Plaintiff claims that liquidated damages under the plan are $53,328.80, which is greater than

the figure in section 1132(g)(2)(B). Finally, the Court also concludes that Plaintiff’s requested




1
  The actuary reached this figure by applying the Pension Fund’s 7.5% annual interest rate, and
taking into account the four quarterly payments that RDC made. Frias Aff. ¶ 7.
attorney’s fees of $1,677.50 and costs of $400 are reasonable under section 1132(g)(2)(D), thus,

under Count I, Plaintiff has shown that it is entitled to $342,048.60 in damages.

       B.      Count II: Breach of Contract

       Plaintiff’s second cause of action seeks to hold River Drive liable for RDC’s breach of the

Settlement Agreement. The Court’s previous Opinion concluded that Plaintiff’s allegations were

not sufficient to find that River Drive was a successor to RDC, and invited Plaintiff to brief the

issue on an amended motion. Opinion at 7 n.1. In light of Plaintiff’s arguments on its Amended

Motion, the Court concludes that Plaintiff has sufficiently alleged that River Drive is a successor

to RDC. In order to sufficiently allege that once corporation is a successor of another, “a plaintiff’s

claim of successorship liability is satisfied by general allegations of successorship.” Premier Pork

L.L.C. v. Westin, Inc., No. 07-1661, 2008 WL 724352, at *4 (D.N.J. Mar. 17, 2008). To

sufficiently allege a claim for breach of contract, a plaintiff must allege (1) a valid contract, (2)

breach of that contract, and (3) damages resulting from that breach. Lee v. A to Z Trading LLC,

No. 12-4624, 2014 WL 7339195, at *2 (D.N.J. Dec. 23, 2014).

        Plaintiff has alleged that River Drive and RDC are under common ownership, operate

from the same facility, and that River Drive is a “successor” of RDC. Compl. ¶ 52. The Court

further finds that Plaintiff has sufficiently alleged that RDC entered into the Settlement Agreement,

breached its obligations under the Agreement by failing to make any payments, causing damages,

and that as an alleged successor of RDC, River Drive is liable for its breach of contract.

       However, the Court cannot award Plaintiff its alleged damages under both Counts I and II,

as this would result in an unwarranted double recovery based on the same single instance of

withdrawal liability. The Court will therefore award only the greater amount demanded under

Count II, for breach of the Settlement Agreement.
III.   CONCLUSION

       For the reasons stated above, Plaintiff’s Amended Motion for a Default Judgment, ECF

No. 13, is GRANTED. The Court grants Plaintiff $522,494.75 as to Count II of its Complaint, of

which $377,960 represents principal unpaid withdrawal liability, $68,032.80 of interest due under

the Agreement, liquidated damages of 20% of the principal at $75,592, attorney’s fees of $550 and

costs of $359.95.

 Dated: May 31, 2019.
                                                          /s Madeline Cox Arleo___________
                                                          MADELINE COX ARLEO
                                                          United States District Judge
